     Case 2:19-cv-01251-JCM-DJA Document 37 Filed 10/04/19 Page 1 of 2


 1   Nathan W. Kellum
     TN Bar #13482; MS Bar #8813
 2   Center for Religious Expression
     699 Oakleaf Office Lane, Suite 107
 3   Memphis, TN 38117
     (901) 684-5485 - telephone
 4   nkellum@crelaw.org

 5   David J. Merrill
     Nevada Bar No. 6060
 6   David J. Merrill, PC
     10161 Park Rune Drive, Suite 150
 7   Las Vegas, NV 89145
     Telephone: (702) 566-1935
 8   David@djmerrillpc.com
     Local Counsel
 9
     Attorneys for Plaintiff David LaVelle
10
                                UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA

12   DAVID LaVELLE,                                   CASE NO. 2:19-cv-01251-JCM- DJA

13                         Plaintiff,
     vs.                                              STIPULATION AND [PROPOSED]
14                                                    ORDER TO EXTEND TIME FOR
     CITY OF LAS VEGAS, NEVADA; LAS                   PLAINTIFF TO FILE RESPONSE TO:
15   VEGAS METROPOLITAN POLICE
     DEPARTMENT; AND ROBERT BROWN,                         •   MOTION TO DISMISS (ECF NO.
16   POLICE OFFICER WITH LAS VEGAS                             27)
     METROPOLITAN POLICE
17   DEPARTMENT, IN HIS OFFICIAL AND                  (First Request)
     INDIVIDUAL CAPACITIES,
18
                           Defendants.
19
            Pursuant to Local Rules IA 6-1, 6-2 and 7-1, plaintiff David LaVelle (“LaVelle”),
20
     defendant Robert Brown, Police Officer with Las Vegas Metropolitan Police Department
21
     (“Brown”), and Las Vegas Metropolitan Police Department (“Metro”), by and through their
22
     respective counsel, hereby stipulate and respectfully request that the Court extend the deadline
23
     by two (2) weeks for LaVelle to file a response in opposition to the Motion to Dismiss
24
     (“Motion”) filed by Brown and Metro on September 23, 2019. (ECF No. 27).               LaVelle’s
25
     Response is presently due on Monday, October 7, 2019. This is LaVelle’s first request for an
26
     extension to this motion, and it is not being sought to unduly delay the proceedings. Rather,
27
     good cause exists for this extension as Plaintiff is presently working on his Reply in support of
28


                                                  1 of 2
     Case 2:19-cv-01251-JCM-DJA Document 37 Filed 10/04/19 Page 2 of 2


 1   his Motion for Preliminary Injunction, and one of Plaintiff’s counsel was recently out of the

 2   office ill for three days causing a significant backlog. The parties stipulate that LaVelle will file

 3   his Response to the Motion by Monday, October 21, 2019.

 4          An additional two (2) weeks for LaVelle to file his Response will not alter the date of any

 5   event or any deadline already fixed by Court order.

 6   IT IS HEREBY STIPULATED:

 7   Dated this 4th day of October, 2019.             Dated this 4th day of October, 2019.

 8   /S/ JACQUELINE V. NICHOLS                        /S/ NATHAN W. KELLUM
     _______________________________                  ___________________________________
 9
     JACQUELINE V. NICHOLS                            NATHAN W. KELLUM
10   MARQUIS AURBACH COFFING                          CENTER FOR RELIGIOUS EXRESSION
     Nevada Bar No. 8996                              Tennessee Bar No. 13482
11   10001 Park Run Drive                             699 Oakleaf Office Lane, Suite 107
     Las Vegas, NV 89145                              Memphis, TN 38117
12   jnichols@maclaw.com                              nkellum@crelaw.org
     Attorneys for Las Vegas Metropolitan Police
13   Department and Robert Brown, Police              DAVID J. MERRILL
     Officer with Las Vegas Metropolitan Police       DAVID J. MERRILL, PC
14   Department                                       Nevada Bar No. 6060
                                                      10161 Park Run Drive, Suite 150
15                                                    Las Vegas, NV 89145
                                                      david@djmerrillpc.com
16                                                    Attorneys for Plaintiff
                                                      David LaVelle
17

18                                                 IT IS SO ORDERED:

19                                                 ______________________________
                                                   Honorable James C. Mahan
20
                                                   United States District Judge
21
                                                   DATED: October
                                                          October______, 2019.
                                                                  7, 2019.
22

23

24

25

26

27

28


                                                    2 of 2
